MODIFY and AFFIRM; Opinion issued November 28, 2012.




                                                  In The
                                       Qourt of Z1ppat
                             if iftj itrtct of cxa at 1OaUa
                                          No. 05-12-00284-CR

                             ROLONDRIA D’ANN SHARP, Appellant

                                                    V.

                                 THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                             Trial Court Cause No. F10-61570-Y

                                 MEMORANDUM OPINION

                            Before Justices Bridges. O’Neill, and Murphy
                                     Opinion by Justice O’Neill

        Rolondria D’Ann Sharp waived a jury and pleaded not guilty to injury to an invalid. See TEX.

PENAL CODE ANN. § 22,04(a) (West 201 1).          After finding appellant guilty, the trial court assessed

punishment at two years’ imprisonment, probated for two years. In a single issue. appellant contends the

judgment should be modified to show there was no plea bargain agreement.            The State agrees the

judgment should be modified.      We modify the trial court’s judgment and affirm as modified.        The

background of the case and the evidence admitted at trial are well known to the parties. and we therefore

limit recitation of the facts. We issue this memorandum opinion pursuant to Texas Rule of Appellate

Procedure 47.4 because the law to be applied in the case is well settled.
       The record shows appellant pleaded not guilty to the charge in the indictment. The judgment.

however, states terms of a plea bargain were “2 Years TDC/prohated for 2 Years” Thus, the judgment is

incorrect. We sustain appellant’s sole issue. We modify the judgment to show there were no terms of a

plea bargain See TEx, R. APP, P. 43,2(h); Biglev v. State, 865 S,W.2d 26, 27—28 (Tex. Crim,

App. 1993); Asberrv r’. State, 813 S,W2d 526, 529—30 (Tex, App—Da1las 1991, pet. ref’d).

       As modified. we affirm the trial court’s judgment.




                                                     A?1CHAEL J 0 N’EILL
                                                      JUSTICE


Do Not Publish
TEx. R. APP. P. 47

I 20284F.U05
                                  Court of tpptat
                          fifth itrict of Ixa at JOat1a
                                        JUDGMENT

ROLONDRIA D’ANN SHARP,                              Appeal from the Criminal District Court
Appellant                                           No, 7 of Dallas County, Texas (Tr,Ct,No.
                                                    F 10-61 570-Y).
No. 05-1 2-00284-CR        V.                       Opinion delivered by Justice O’Neill,
                                                    Justices Bridges and Murphy participating.
THE STATE OF TEXAS. Appellee


        Based on the Court’s opinion of this date, the trial court’s    judgment is         MODIFIED        as
follows:

       The section entitled “Terms of Plea Bargain” is modified to show “None.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered November 28, 2012.


                                                                                ,/   ,,,,
                                                                                            I
                                                                            I,_1/
                                                                            £        -4/           /   1’
                                                                 -

                                                                                                --/
                                                               £vlI( I II. .1. () NEIl .L
                                                                        .




                                                           -   ii. ISTICE